ON PETITION FOR REHEARING
The appellant points us to one sentence of closing argument which she claims raises the issue of alimony and equitable distribution irrespective of the validity of the Mexican divorce. While there is a passing reference, the issue was not argued to the trial court and when the trial court announced its judgment, the court asked to be advised if there were any other outstanding issues. Appellant’s attorney only raised the issue of enforcement of a foreign judgment and the issue of attorney’s fees. He never asked for a determination of alimony and equitable distribution, given the court’s ruling on the Mexican divorce. Therefore, we stand by our prior determination. The trial court cannot err by failing to rule on an issue not placed before it by the parties.